DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
This office action is in response to the claims dated 10/26/2020. Claims 1, 3, and 8-16 are pending in the application.
	
Response to Amendment
Applicant’s amendments to the claims, filed on 10/26/2020, have been entered.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to Applicant’s argument that a person of ordinary skill would not have any reason or motivation to use the benzoquinazoline compound of Cho in the non-emissive electron transport layer of Rothe, examiner disagrees. The compounds of Cho are used in the emissive layer as a host, not as an emissive compound. Cho teaches that the electron transport, emissive, and hole transport layers have been configured to effectively transfer holes and electrons to the 
With respect to Applicant’s argument that Rothe does not provide any teaching that its dopants should be paired with the benzoquinazoline compound of Cho, examiner disagrees. Rothe teaches the first electron transport layer comprises the n-dopant and a first matrix material (abstract), and an example of a suitable matrix material is a benzoquinazoline compound substituted with aryl or heteroaryl groups (page 9, lines 49-50).
With respect to Applicant’s argument that Cho does not teach doping with metal salts, Cho is not relied upon for the teaching of doping with a metal salt. Rothe teaches the device structure and a non-emissive first electron transport layer has the n-dopant, and Cho teaches a non-emissive charge-transport benzoquinazoline compound that reads on instant Chemical Formula I.
For at least these reasons the rejections are respectfully maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
With respect to claim 1, the claim limitation “…the first n-dopant and the at least one first matrix compound according to Chemical Formula I do not emit light” is indefinite. The circumstances under which the compound do not emit light is unclear. For example, the compounds could emit light in a spectrofluorometer or when combusted. Light emission when in a device is not the only condition under which a compound may emit light.
For the purpose of continuing examination, the limitation will be interpreted as,  “…the first n-dopant and the at least one first matrix compound according to Chemical Formula I do not emit light when used in an active layer of an organic electroluminescent device”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rothe et al. (EP 3035400 A1) in view of Cho et al. (KR10-2014-0120975, using the attached EPO translation for references).
With respect to claims 1, 3, and 8-11, Rothe discloses an organic semiconducting material (“light-emitting diode”) comprising at least one electron transport matrix (“an electron transport stack of at least two electron transport layers”), wherein the first electron transport layer comprises a first n-dopant comprising a metal salt (“the first electron transport layer comprises a dopant of a lithium halide”) (abstract). 
However, Rothe does not include a non-emissive first matrix compound according to Chemical Formula I (claim 1), Chemical Formula (Ia) (Claim 8), or Chemical Formula (Ib) (Claim 9), nor does Rothe teach the electronic device comprising a layer of the organic semiconducting material of Chemical Formula I (claim 12). 
With respect to claims 1, and 8-11, Cho teaches an organic light emitting device comprising a pyrimidine derivative in the organic layer (paragraph 0064, lines 3-6).
Cho gives a general formula by which to form the inventive compounds in Formula 1 on page 11, which is pictured below.

    PNG
    media_image1.png
    142
    205
    media_image1.png
    Greyscale

In this formula, R1-R6  are phenyl or a hydrogen group (paragraph 0069, hydrogen or C6 aryl, i.e. phenyl, groups, and given the specificity, all H/phenyl permutations for R1-R6 are considered taught, See MPEP 2123(I) and (II), or rendered obvious to one of skill in the art at the time of filing because of the close structural similarities produced in the overall formulation, see MPEP 2144.09), L is a phenylene group (paragraph 0071), n is 2 (paragraph 0072, n= 0 to 3, where, due to the narrow range of integers, a person having ordinary skill would immediately also envisage n = 2), and the pyridine group is a 2-phenylbenzo[h]-quinazoline (“R7 to R9 are each independently C6-C30 aryl… [and] may be connected to form a polycyclic aromatic ring” paragraph 0024, lines 1-3), which is demonstrated through formula 2 (page 12) of the prior art, which is pictured below.

    PNG
    media_image2.png
    173
    192
    media_image2.png
    Greyscale

It is noted that when R1 is a hydrogen atom, R2---R6 are phenyl groups, L is a phenylene group, n is 2, and the pyridine group is 2-phenylbenzo[h]-quinazoline, it forms embodiment A9, which is given as a preferred embodiment on page 17 of the instant specification, and which falls within the scope of Chemical Formula 1.
Cho explains that this formula would have yielded the predictable result of a pyridine derivative compound which allows for excellent brightness, high efficiency, and high lifespan characteristics when included in the organic layer of an electroluminescent device (paragraph 0181). Accordingly, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to include the chemical formula identified above, and which meets claimed Chemical Formula 1, in an organic matrix/layer in Rothe in order to achieve the predictable result of excellent brightness, high efficiency and high lifespan characteristics as taught by Cho. See Section 2143 of the MPEP, rationales (A) and (E).
In doing so, and since Cho teaches the same chemical formula as is being claimed, it is considered to have the same properties (e.g. non-emission of light) as the claimed compound. See e.g. MPEP 2112.01, where a composition is physically the same it must have the same properties. Furthermore, the LiF used in Rothe (page 3, line 6), is used in a non-emissive electron transport layer.
With respect to claims 12 and 13, Rothe and Cho teach the material of claim 1, and although Rothe does not mention the compound of formula 1 being used in a an electron transport layer, Cho teaches that, although the pyridine derivative compound is ideal for use in an emission layer, in some cases, a light emitting layer may be formed by doping a small amount of dye onto an electron transport layer without a separate light-emitting layer (paragraph 0003, lines 7-9). In this respect, Cho teaches the matrix compound may be used in a charge transport 
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to incorporate the pyridine derivative compound of Cho into the first electron transport layer of Rothe as Cho teaches that incorporating these compounds into electroluminescent devices allows for excellent brightness, high efficiency, and high lifespan characteristics when included in the organic layer of the electroluminescent device (paragraph 0181). Furthermore, it would have been obvious to incorporate the pyridine derivative compound into the first electron transport matrix of Rothe, as Cho teaches the layer comprising the compound may be a layer with emission and electron transport properties, and which has a second electron transport layer (an electron injection layer) between the layer comprising the pyridine derivative compound and the cathode (paragraph 0003, lines 11-14).
With respect to claims 14-16, Rothe teaches the invention includes a device comprising one or a plurality of organic light-emitting diodes, and the device may be a display device (paragraph 0228).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786